Citation Nr: 1139944	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury. 

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1991 to August 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2008, the Board denied the claims for service connection for residuals of injuries to the right shoulder and back.  The Veteran appealed the denial of the claims to the Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued a memorandum decision vacating the Board's October 2008 decision and vacating the case back to the Board.  

In June 2011, the Veteran appointed her current representative, a private attorney, to represent her in the appeal currently before the Board.  In August 2011, the Board granted the representative an extension until October 11, 2011 to allow for the submission of additional evidence.  The representative was informed that any further request for an extension of time would require a motion demonstrating good cause for the delay.  In a letter dated October 10, 2011, the Veteran's representative requested an additional 14 days to submit evidence to the Board.  In light of the remand below, the Board finds that the representative's motion for an extension of time to submit new evidence is moot.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's June 2010 memorandum decision, the case must be remanded to allow for the scheduling of an additional VA examination and medical opinion and to ensure that all pertinent records from the John Dingell VA Medical Center (VAMC) have been associated with the claims file. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of treatment from the John D. Dingell (Detroit) VAMC.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any right shoulder and back disabilities.  The claims file, including a complete copy of this remand, must be made available for review.

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed right shoulder and back disabilities are etiologically related to any incident of active duty service, including the Veteran's injury to her right shoulder and back in 1995.  The examiner is advised that service records document complaints of right shoulder and back pain in February 1995, May 2000, and February 2002.  A complete rationale must be provided for all stated opinions.  

3.  Then, readjudicate the claims for service connection for residuals of injuries to the right shoulder and back.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


